 1   Joe Shaeffer, WSBA #33273
     MacDonald Hoague & Bayless
 2   On behalf of The American Civil Liberties
     Union of Washington Foundation
 3   705 Second Avenue, Suite 1500
     Seattle, WA 98104-1745
 4   206-622-1604
 5   Katherine M. Forster, CA Bar #217609
     Munger Tolles & Olson LLP
 6   350 South Grand Avenue, 50th Floor
     Los Angeles, CA 90071
 7   (213) 683-9538
 8
                               UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF WASHINGTON AT RICHLAND
10   JOHN DOE 1; JOHN DOE 2; JANE
     DOE 1; JANE DOE 2; JANE DOE 3;                  No.
11   and all persons similarly situated,
                                                     (PROPOSED) ORDER GRANTING
12                             Plaintiffs,           PLAINTIFF'S UNOPPOSED
                                                     MOTION FOR EXCESS PAGE
13                       v.                          LIMIT
14   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
15   STEPHEN SINCLAIR, Secretary of The
     Department of Corrections, in his official
16   capacity,
17                             Defendants,
18                       and
19   BONNEVILLE INTERNATIONAL,
     INC., a Utah Corporation, d.b.a KIRO
20   Radio 97.3 FM; THE MCCLATCHY
     COMPANY, LLC, a California Limited
21   Liability Company, d.b.a. The Tacoma
     News Tribune; and ANDREA KELLY,
22   individual;
23                             Interested Parties.


      (PROPOSED) ORDER GRANTING PLAINTIFF'S MOTION FOR           MACDONALD HOAGUE & BAYLESS
      EXCESS PAGE LIMIT - 1                                        705 Second Avenue, Suite 1500
                                                                      Seattle, Washington 98104
                                                                 Tel 206.622.1604 Fax 206.343.3961
     2098.08 od060303
 1               Based on the Plaintiff’s Motion, understanding that Defendants do not oppose
 2   the motion, and the Court being fully advised, now therefore;
 3               IT IS HEREBY ORDERED
 4               The Court grants leave for Plaintiff to file excess pages. Specifically, Plaintiffs
 5   may file a Motion for Preliminary Injunction up to thirty-five (35) pages, a Motion
 6   for Provisional Class Certification up to twelve (12) pages, and a Motion to Proceed
 7   in Pseudonym up to twelve (12) pages.
 8               DATED this _____ of April, 2021.
 9
                                                   ____________________________________
10                                                 Hon.
                                                   United States District Court Judge
11
12

13
14
15
16
17
18
19
20
21

22
23


      (PROPOSED) ORDER GRANTING PLAINTIFF'S MOTION FOR                      MACDONALD HOAGUE & BAYLESS
      EXCESS PAGE LIMIT - 2                                                   705 Second Avenue, Suite 1500
                                                                                 Seattle, Washington 98104
                                                                            Tel 206.622.1604 Fax 206.343.3961
     2098.08 od060303
 1   Presented by:
 2   MacDONALD HOAGUE & BAYLESS
 3

 4   By: s/ Joe Shaeffer
     Joe Shaeffer, WSBA #33273
 5   joe@mhb.com
 6   Nancy Talner, WSBA #11196
     talner@aclu-wa.org
 7   Lisa Nowlin, WSBA #51512
     lnowlin@aclu-wa.org
 8   Antoinette M. Davis, WSBA #29821
     tdavis@aclu-wa.org
 9
     Heather McKimmie, WSBA #36730
10   heatherm@dr-wa.org
     Danny Waxwing, WSBA #54225
11   dannyw@dr-wa.org
     Ethan D. Frenchman, WSBA #54255
12   ethanf@dr-wa.org
13
14
15
16
17
18
19
20
21

22
23


      (PROPOSED) ORDER GRANTING PLAINTIFF'S MOTION FOR   MACDONALD HOAGUE & BAYLESS
      EXCESS PAGE LIMIT - 3                                705 Second Avenue, Suite 1500
                                                              Seattle, Washington 98104
                                                         Tel 206.622.1604 Fax 206.343.3961
     2098.08 od060303
